Napton, Judge,
delivered the opinion of the court.
We do not perceive upon what ground the judgments in the circuit court against Picot by default were held conclusive upon Signiago. His principal, Bush, was not a party to the proceedings. The record shows that he had no notice. Picot had unquestionably the right to pay the sub-contractors without suit, if he was satisfied of the justice of their claims, and if he was willing to assume the responsibility of establishing their validity in the event of a question between him and the principal contractor. In what respect does he occupy a different position by letting judgments go against him by default, Bush not being a party ? These records were evidence to show the facts established by them, the amount of the judgments, and the payment of them by Picot. They were not however conclusive on the contractor or his security, because they were not parties to them. The evidence offered by the defence, to show that these claims had been paid or were not justly due, should have been received.
In relation to the judgments before Justice Kitzmiller, the *128case is different. The records show a service upon. Bush, and this he (nor his security Signiago) can not contradict, at least in the collateral way. When filed in the circuit court according to the provisions of the local statute (Acts of 1843, § 7,) they became liens upon the property; and as Picot, the owner, could not dispute their validity, they are conclusive upon Signiago now. So far as these latter judgments are concerned we see no error in the action of the court.
Judge Scott concurring, the judgment is reversed and the cause remanded. Judge Richardson not sitting.